Title: To George Washington from John Fitzgerald, 7 February 1786
From: Fitzgerald, John
To: Washington, George



Dear Sir
[Alexandria, 7 February 1786]

Upon coming home I immedeatily Conversed with Colo. Lyles on the Subject of the Importation of a She Ass for you & also with the Captain[.] Colo. Lyles is very desirous to effect it & will if it is practicable—The Captain not having any expectation of orders in that way made no enquiry respecting them he says they are plenty & he believes there is no difficulty in obtaining them[.] I think the best way will be for you to Ship 20 or 25 bbls S. fine flour, for which I understand there is room, & in case of disappointmt Colo. Lyles is willing either to be accountable here at the price or run the risque of the Market as you think best[.] the Vessell I believe will be ready to sail by Saturday or Sunday. I much want to go up to Berkeley but my Business is such at this time that I believe it will not be in my power for 8 or ten days if then, I will however take care to let you know before I sett out. I am Dear Sir with perfect respect & Esteem yr Obedt Servt

John Fitzgerald



P.S. Mr Rumsey called upon me late the other evening & the only Conclusion we could come upon was that the President & Directors were to hold themselves in readiness to meet by the first of March unless advised previously that the Meeting could be put off without injury to the 15th.

